662 S.E.2d 389 (2008)
STATE of North Carolina
v.
Lemuel SHERMAN.
No. 313PA07.
Supreme Court of North Carolina.
April 10, 2008.
William B. Crumpler, Assistant Attorney General, David Saacks, District Attorney, for State of NC.
William J. Thomas, II, Durham, for Sherman.

ORDER
Upon consideration of the petition for writ of certiorari filed by the State in this matter, the following order was entered and is hereby certified to the Superior Court, Durham County:
"Rule 24 authorizes the trial court to consider `the existence of evidence of aggravating circumstances,' Gen. R. Pract. Super. & Dist. Cts. 24, 2008 Ann. R.N.C. 25, but `does not permit a trial court to declare a case noncapital based on the State's forecast of evidence of guilt of the underlying first-degree murder charge.' State v. Seward, 362 N.C. 210, 216, 657 S.E.2d 356 (2008). The trial court therefore exceeded the scope of a Rule 24 conference when it declared defendant's case noncapital on the basis of its consideration of evidence relating to the underlying charge of first-degree murder. Id. Accordingly, the State's petition for writ of certiorari is allowed for the limited purpose of reversing the trial court's order and remanding for a new Rule 24 conference to be held consistent with Rule 24 and this Court's decision in Seward, 362 N.C. 210, 657 S.E.2d 356."
By order of the Court in Conference, this the 10th day of April, 2008.